Citation Nr: 1506481	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.  

2.  Entitlement to a rating in excess of 10 percent for anxiety disorder with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that in a July 2008 rating decision, service connection for anxiety disorder, as secondary to a service-connected right shoulder disability, was granted an a 10 percent disability rating was assigned.  In January 2010, the Veteran submitted a claim for service connection for PTSD.  In the September 2010 rating decision on appeal, service connection for PTSD was granted and the initial service-connected psychiatric disability was recharacterized as anxiety disorder with PTSD.   A 10 percent disability rating was continued.  

In July 2014, subsequent to the July 2012 Statement of the Case (SOC), additional VA medical records were added to the Virtual VA electronic file without a waiver.   Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the VA medical records are not pertinent to the issue of entitlement to service connection for diabetes, as they merely show that the Veteran is diagnosed with this condition, a fact of record at the time of the July 2012 SOC.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) 
(2014).

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The issue of entitlement to a rating in excess of 10 percent for anxiety disorder with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era nor was he in Korea during a period of time when the service department has determined that herbicides were used, nor is there probative evidence of actual exposure to an herbicide agent (to include Agent Orange) during service. 

2.   Diabetes mellitus was not manifest during service or within one year of separation from service, and there is no medical evidence of a nexus between the Veteran's diagnosed diabetes mellitus first documented many years after service and the Veteran's active service, to include claimed herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as a result of in-service exposure to herbicides, are not met.  38 U.S.C.A. §§ 1131 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an April 2010 letter. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent July 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

Although the Veteran was not provided with a VA examination addressing his claim for service connection for diabetes mellitus, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Board finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board finds that the competent evidence does not establish an in-service event, injury, or disease relating his current diabetes mellitus to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Also, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the diabetes mellitus claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include diabetes mellitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a) , including diabetes mellitus, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)). 

The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a) , the only regulation listing named chronic diseases. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  Additionally, the United States Department of Defense has recently confirmed that herbicides, including Agent Orange, were used near the Korean DMZ from April 1968 through July 1969.  Under 38 CFR 3.307(a) (6)(iv), effective on February 24, 2011, the presumption of herbicide exposure is extended to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  See also M21-1R, Part IV.ii.2.C.10.p. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes mellitus) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

The Veteran asserts that in 1987, his unit rotated onto the DMZ in Korea for a three month mission.  During this time, the road leading up to the guard point was rebuilt.  The construction created so much dust that on many occasions he appeared to have a deep tan, but after washing he found that he was covered in dust from the construction.  He contends that there was use of Agent Orange around the guard post years back and he believed that the contaminated soil was stirred up as a result of the road construction in 1987, exposing him to defoliants, which resulted in his developing diabetes mellitus.  See May 2010 written statement and October 2010 notice of disagreement.  

Service personnel records show that the Veteran had active service from November 1984 to December 1988, including service in Korea from 1986 to 1987.  In this case, the herbicide use occurred years prior to his service in Korea that began in 1986.  The Defense Department has not indicated that Agent Orange or other herbicides were used in Korea after July 1969.  Further, there is no evidence of record to support a finding that the presence of Agent Orange (or other herbicides) residuals remained in the soil along the DMZ in 1987, more than 15 years after herbicides were last used in the DMZ.  

Moreover, the Veteran lacks the scientific training to be able to determine whether herbicide residuals were contained in the soil.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his statements was simply not found to be probative evidence as to whether he was exposed to herbicides or their residuals while stationed in Korea.

Hence, on this record, a review of the record establishes that the claimed herbicide exposure has not been objectively demonstrated. 

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service treatment records are negative for complaints or findings related to diabetes mellitus.  

The earliest medical evidence of diabetes mellitus is reflected in a March 2009 VA medical record, that is a period of more than 20 years after the Veteran was discharged from active service.  Hence, service connection for diabetes mellitus on a presumptive basis is not warranted.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

Additionally, there is no competent medical evidence or opinion that the Veteran's diagnosed diabetes mellitus is related to his active military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for diabetes, to include as due to herbicide exposure. 

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether diabetes mellitus is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for diabetes mellitus is denied.


REMAND

In the Veteran's October 2010 notice of disagreement and his August 2012 substantive appeal, he contends, essentially, that his service-connected anxiety disorder with PTSD is more severe than reflected in the currently assigned 10 percent disability rating.  In a January 2015 informal hearing presentation, the Veteran's representative asserted that his psychiatric symptoms had increased in severity since his last VA examination in September 2010, more than 4 years ago. Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected anxiety disorder with PTSD, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A review of the physical, and Virtual VA, claims files shows that the most recent VA medical records were added to the Veteran's electronic Virtual VA folder, and are dated through July 2014.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from   July 2014 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


